Citation Nr: 1107423	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-11 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased initial evaluation for service-
connected bilateral hearing loss, evaluated as noncompensable (0 
percent disabling) prior to September 12, 2009, and as 10 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active military service from October 1951 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which granted service connection for bilateral hearing loss.  

The issue of entitlement to an effective date prior to 
September 12, 2009, for a 10 percent evaluation for 
service-connected bilateral hearing loss, has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

During his hearing the Veteran indicated that he wished to 
withdraw his appeal of the issue of entitlement to an increased 
initial evaluation for service-connected bilateral hearing loss, 
evaluated as noncompensable (0 percent disabling) prior to 
September 12, 2009, and as 10 percent disabling thereafter.  


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal 
on the issue of entitlement to an increased initial evaluation 
for service-connected bilateral hearing loss, evaluated as 
noncompensable prior to September 12, 2009, and as 10 percent 
disabling thereafter, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2010).  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for 
appeals withdrawn on the record at a hearing, appeal withdrawals 
must be in writing.  38 C.F.R. § 20.204(b) (2010).  

The record shows that the Veteran perfected an appeal of an April 
2008 rating decision that granted service connection for 
bilateral hearing loss, evaluated as noncompensable.  The Veteran 
appealed the issue of entitlement to an initial compensable 
evaluation.  In September 2009, the RO granted his claim, to the 
extent that it granted a 10 percent evaluation, with an effective 
date of September 12, 2009.  Since this increase did not 
constitute a full grant of the benefits sought, the increased 
initial evaluation issue remained in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  However, at his January 2011 
hearing, the Veteran indicated that he desired to withdraw his 
appeal with respect to the increased initial evaluation claim, 
and that the issue he desired to pursue was the issue of 
entitlement to an effective date prior to September 12, 2009, for 
the 10 percent evaluation for hearing loss.  The Board finds that 
this statement qualifies as a valid withdrawal of the issue of 
entitlement to an increased initial evaluation for service-
connected bilateral hearing loss.  See 38 C.F.R. § 20.204.  
Accordingly, this claim will be dismissed.



ORDER

The appeal of the issue of entitlement to an increased initial 
evaluation for service-connected bilateral hearing loss, 
evaluated as noncompensable prior to September 12, 2009, and as 
10 percent disabling thereafter, is dismissed.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


